Exhibit 10.1

 

Contract No.: COAMCSJZ2015-DFZZ01

 

Supplemental Agreement

 

Among

 

Shijiazhuang Office of China Orient Asset Management Corporation

 

And

 

Hebei Baoding Orient Paper Milling Company Limited

 

And

 

Baoding Shengde Paper Co., Ltd.

 

And

 

Zhenyong Liu, Xiaodong Liu and Shuangxi Zhao

 



 

 

 

Party A: Shijiazhuang Office of China Orient Asset Management Corporation
(hereinafter referred to as “Party A”)

Person-in-charge: Yi Wang

Address: 20th Floor, Orient Building, No. 83, Zhongshan West Road,
Shijiangzhuang City

 

Party B: Hebei Baoding Orient Paper Milling Company Limited (hereinafter
referred to as “Party B”) (Lessee and Debtor)

Legal representative: Zhenyong Liu

Address: Wuji Village, Xushui County, Baoding City, Hebei Province

 

Party C1: Baoding Shengde Paper Co., Ltd. (Guarantor)

Legal representative: Zhenyong Liu

Address: Nanhuan Road, Xushui County, Baoding City, Hebei Province

 

Party C2: Zhenyong Liu (Guarantor)

Address: No.92, Third District, Liuzhuang Village, Xushui County, Baoding City,
Hebei Province

ID No.: 13062519630822311X

 



1

 

 

Party C3: Xiaodong Liu (Guarantor)

Address: No.113, South Chaoyang Street 268, Xinshi District, Baoding City, Hebei
Province

ID No.: 132423197408117114

 

Party C4: Shuangxi Zhao (Guarantor)

Address: No.201, Unit 2, Building 1, Xinyuan Community, West Zhenxing Road, Ansu
Town, Xushui County, Baoding City, Hebei Province

ID No.: 13242319640606005X

 

Party C1, Party C2, Party C3 and Party C4 are collectively called Party C.

 

Whereas:

 

1. China Orient Asset Management Corporation is a solely state-owned non-bank
financial institution, which is founded pursuant to approval by the State
Council and the People’s Bank of China. Party A is a branch of China Orient
Asset Management Corporation, and has the Financial Institution Business
Certificate and Business License issued by the Chinese government’s banking
regulatory authority and the commercial administrative authority, respectively.

 



2

 

 

2. China National Foreign Trade Financial & Leasing Co., Ltd. (“CNFTFL”) has
entered into a Lease Financing Agreement (Agreement No.: ZMZ-2013-0031) with
Party B on June 16, 2013. CNFTFL has paid the leasing purchase price to Party B
in according with relevant provisions of the agreement, and Party B has not
fulfilled its repayment obligation under the lease financing agreement,
therefore, CNFTFL has the creditor’s right against Party B. According to the
Asset Transfer Agreement (Z.M.Z. (2013) Z. No. 7-1-1) signed by CNFTFL with
Party A and Party B, CNFTFL has transferred its claims for Party C’s unpaid
obligations (including principal and interest) hereunder to Party A. The above
transfer has been made legally effective, and Party B and Party C hereby
confirmed.

 

3. To facilitate Party B’s debt settlement and Party A’s exercise of claims, all
parties agreed to adjust the repayment of the above claims pursuant to the
related provisions of this agreement.

 

To this end, the parties are in accordance with relevant laws and regulations
and through friendly negotiation conclude the agreement on debt repayment
related matters, in WITNESS WHEREOF:

 

Article 1 Debt Confirmation

 

The parties confirmed that, as of June 15, 2015, the amount of unpaid debt of
Party B to Party A under the Lease Financing Agreement: the principal was RMB
Seventy Five Million Yuan (lowercased: 75,000,000 yuan) and the interest was RMB
Four Million Three Hundred Twenty Nine Thousand Three Hundred and Five Point
Five Six Yuan (lowercased: 4,329,305.56 yuan), a total of RMB Seventy Nine
Million Three Hundred Twenty Nine Thousand Three Hundred and Five Point Five Six
Yuan (lowercased: 79,329,305.56 yuan) (hereinafter referred to as the “Debt
Amount”).

 



3

 

  

Article 2 Modification of Debt Maturity and Interest Rate

 

Party A agrees to adjust the debt repayment schedule and other matters under
Article 1, changing the final maturity date to June 21, 2017 from June 21, 2016.
From June 16, 2015, the debt interest rate is changed to 15% per annum. The
underlying debt bears a daily interest, with the daily interest rate=annual
rate/360. Debt interest will take the debt amount as the calculation base, and
the formula shall be: debt amount×annual rate/360×actual number of days.

 

If Party B pays off the entire Debt Amount before December 21, 2015, the debt
will bear an annual interest rate of 13% from June 16, 2015. The previously
overcharged interest by Party A shall be deducted from the last repayment of
Party B.

 



4

 

 

Article 3 Repayment Schedule

 

3.1 Payment of debt interest

 

Debt interest hereunder shall be paid on a quarterly basis in the following
manner: accrued from June 16, 2015, and the payment date will be March 21, June
20, September 20 and December 20 of each year, and the last payment of interest
shall be made on the date of the final debt principal maturity. If the payment
date is a legal holiday, it will be extended to the next working day. The first
interest payment date after signing this Agreement will be July 31, 2015.

 

3.2 Repayment schedule of debt principal

 

Party B will follow the following arrangements to repay the debt principal
amount:

 

Serial number Repayment time Amount (Unit: ten thousand yuan) 1 December 21,
2015 1,500 2 June 21, 2016 2,000 3 December 21, 2016 2,000 4 June 21, 2017 2,000
Total 7,500

 

3.3 Repayment account

 

The debt principal amount, debt interest and other payments paid by Party B
should be remitted to the account designated by Party A, as follows:

 

Account name: Shijiazhuang Office of China Orient Asset Management Corporation

Deposit bank: Shijiazhuang Zhongshan Branch, Bank of China

Account No.: 100147727814

 



5

 

 

3.4 Repayment order

 

If any payment made by Party B is insufficient to cover the total amount due and
payables required hereunder (including but not limited to the principal amount,
debt interest, damages, and the costs incurred for the realization of Party A’s
claims, etc.), the the settlement shall be applied in the following order
(according to the respective ratios in the same order):

 

(1) Expenses that should be borne by Party B while advanced by Party A and the
costs incurred for the realization of Party A’s claims;

 

(2) Damages incurred for the breach of this Agreement by Party B;

 

(3) Debt interest;

 

(4) Debt principal amount.

 



6

 

 

3.5 Prepayment

 

With the written consent of Party A, Party B may select (1) below to repay in
advance:

 

(1) Repay the debt principal amount and debt interest in advance, wholly or
partially; each prepayment amount shall not be less than 5 million yuan.

 

(2) Repay RMB         yuan (lowercased:             ) in advance on Month       
Date        Year;

 

(3) Others.

 

If Party B is willing to repay in advance, then Party B should put forward a
notice of repayment application 10 working days in advance, which will be
considered to be irrevocable after Party A’s written confirmation.

 

3.6 Reserved Fund

 

(1) Beginning in the second month after the signing of this Agreement, Party B
should reserve the repayment funds in the bank account of 0409016009245030421 in
ICBC Xushui Branch. Monthly reserve amount shall not be less than 3 million
yuan. Such fund shall be specifically used to return the above debt owed to
Party A. Party B should submit bank statement to Party A before the 10th day of
next month.

 



7

 

 

The performance of above reserve funds obligation is only a guarantee for Party
B to fulfill its repayment, and shall not be deemed as repayment to Party B, and
shall not affect Party A’s calculation and collection of the debt principal
amount, interest and other costs (“Actual number of days” in interest
calculation formula will not be reduced due to the aforementioned fund reserve,
and other costs payable to Party A by Party B shall not be offset or reduced due
to the aforementioned fund reserve).

 

(2) If Party B fails to carry out the fund reserve according to the preceding
clause, Party C should supplement the reserve within 10 working days to ensure
the performance of Party B’s repayment obligations. Party C’s supplementing
obligation under this article shall not affect its guarantee liability under the
Guaranty Contract.

 

Article 4 Repayment Guarantee

 

Party B uses its land use rights on the state-owned land (land certificate No.:
X.G.Y. (2012) No.011) to provide [mortgage] guarantee; Party C1, Party C2, Party
C3 and Party C4 provide a [joint responsibility] guarantee.

 



8

 

 

Article 5 Commitments and Warranties

 

5.1 Party A’s commitments and warranties:

 

(1) Party A has the Financial Institution Business Certificate and Business
License issued by the Chinese banking regulatory authority and the commercial
administrative authority, respectively.

 

(2) Party A is entitled to sign this Agreement and related documents, and to
perform the rights and obligations hereunder.

 

5.2 Party B’s commitments and warranties:

 

(1) Party B is a business entity, registered in accordance with the laws and
regulations of the People's Republic of China, and has all necessary rights and
authorization and can engage in operating activities thereof or participate in
the proceedings in its own name, and enjoys legal disposition right for its
managed assets.

 

(2) Party B voluntarily signs and performs this Agreement, with its bona fide
intention. The signing and performance under the aforementioned authorization
neither violates the articles of incorporation of Party B or any laws and
regulations binding Party B, competent authorities’ relevant documents,
judgments and adjudication, nor does it violate greement already signed or
assumed obligations of Party B. Party B has obtained all consents, approval and
authorization to sign and fulfill this Agreement, and the required procedures
have been legally completed and taken effect.

 

(3) All documents, data, report forms, certificates and information that are
provided to Party A by Party B for the purpose of the debt hereunder is
accurate, true, complete and valid.

 



9

 

 

(4) To avoid the reduction of Party B’s performance ability to effect the
implementation of this Agreement, Party B hereby made the irrevocable
commitments, as follows:

 

1) During the term of this Agreement, not to reduce the registered capital in
any way or to assist in withdrawing the registered capital.

 

2) During the term of this Agreement, without prior written consent of Party A,
not to provide any form of guarantee to a third party.

 

3) During the term of this Agreement, if Party B intends to implement major
business decisions or property right alternation that may endanger its solvency
to repay the obligations to Party A, Party B should send a written notice to
Party A in advance, and obtain the written consent before implementation. Party
B’s major property right alternation or business decisions include, but not
limited to, the spin-off, merger, consolidation, reorganization, and the change
of company organization form; property and management right transaction in the
ways of leasing, contracting, joint operation, trust and so on; use of the
buildings, machinery equipments and other fixed assets or trademarks, patents,
proprietary technology, land use right and other intangible assets as shares or
to externally invest; use selling, leasing, transferring or other ways to
dispose the all or partial assets.

 



10

 

 

(5) To ensure that Party A is able to timely understand and acquire relevant
information, Party B guarantees that Party A will enjoy the full knowledge of
Party B’s solvency, including but not limited to taking the following measures:

 

1) Actively cooperate and consciously accept Party A’s inspection and
supervision to its production and business and financial activities, and provide
all financial statements, expenditure vouchers, property inventory and other
relevant materials according to the Party A’s request at any time.

 

2) If there is any significant events that may affect or reduce Party B’s
solvency, such as significant litigation or arbitration, enforcement and other
events, Party B should immediately notify Party A in writing, and promptly take
appropriate and effective measures to protect Party A’s claims from damage.

 

3) During the term of this Agreement, Party B shall promptly notify Party A in
writing if its name, legal representative, address, business scope and other
matters have changes.

 

(6) Party B shall act honestly, practically and responsibly and use its best
efforts to closely coordinate and cooperate to promote the smooth completion of
payment of debt, and shall not engage in any act that may cause damages to its
solvency.

 



11

 

 

(7) Party B promised to fully pay the amounts thereof, without any condition or
any claim for set-off and counterclaim or any other defenses.

 

(8) Party B shall bear the obligation of confidentiality. Party B is liable for
the protecting the confidentiality of the documents and business secret
(hereinafter referred to as “Confidential Information”) obtained in the process
of signing and performing this Agreement. Without the written permission of
Party A, Party B shall not provide (disclose) the Confidential Information to
any third party. Party B further commits to take all reasonable efforts and
precautions to prevent any of its affiliates, employees, or any other person or
intermediary organizations and enterprises engaged by Party B from gaining
and/or using and/or disclosing any such Confidential Information without
permission; regardless of has any change, suspension, rescission and
termination, provisions of this article are always binding to Party B, unless
Party A agreed to relieve Party B of its confidential obligation in writing or
when situation exists that exempts Party B from the obligation of
confidentiality and liability pursuant to laws.

 

(9) Whereas Party B is currently building a plant on the mortgaged land and has
yet to apply for property right registration, Party B commits that it will
initiate the procedures to apply for real estate mortgage for the benefit of
Party A immediately after the registration of property right.

 



12

 

 

5.3 Party C’s commitments and warranties:

 

(1) Party C is a business entity (or the natural person who has full capacity
for civil conduct and has the qualification and ability to enter into and
perform this Agreement), registered in accordance with the laws and regulations
of the People's Republic of China, and has all necessary rights and
authorization and can engage in operating activities thereof or participate in
the proceedings in its own name, and enjoys legal disposition right for its
managed assets.

 

(2) Party C voluntarily signed and performed this Agreement, with its bona fide
intention manifested herein. The signing and performance under the
aforementioned authorization neither violates the articles of incorporation of
Party C or any laws and regulations binding to Party C, competent authorities’
relevant documents, judgments and adjudication, nor does it violate any signed
agreement or assumed obligations of Party C. Party C has obtained all consents,
approval and authorization to sign and fulfill this Agreement, and the required
procedures have been legally completed and taken effect.

 

(3) All documents, data, report forms, certificates and information that are
provided to Party A by Party C for the purpose of the debt hereunder is
accurate, true, complete and valid.

 



13

 

 

(4) In the term of this Agreement, Party C shall promptly notify Party A in
written if its name, legal representative, address, business scope and other
matters have changes.

 

(5) Party C shall act honestly, practically and responsibly and shall not engage
in any acts that may cause damages to its solvency.

 

(6) Party C promised to bear guarantee obligations, without any condition and
nor to make any claims for set-off and counterclaim or any other defenses.

 

(7) Party C shall bear the obligation of confidentiality. Party C is liable for
the confidentiality of the documents and business secret (hereinafter referred
to as “Confidential Information”) obtained in the process of signing and
performing this Agreement. Without the written permission of Party A, Party C
shall not provide (disclose) the Confidential Information to any third party.
Party C further commits to take all reasonable efforts and precautions to
prevent its any affiliates, employees or any other person or intermediary
organizations and enterprises engaged by Party C from gaining and/or using
and/or disclosing any such Confidential Information without permission;
regardless of any change, suspension, rescission and termination, provisions of
this article are always binding to Party C, unless Party A agreed to relieve
Party C of its confidential obligation in writing or situation exists that
exempts it from the obligation of confidentiality and liability pursuant to
laws.

 



14

 

 

Article 6 Liabilities for Breach of Agreement

 

6.1 In case of the following circumstances, Party B is deemed to breach the
agreement:

 

(1) Party B fails to repay the debt principal amount or any phase of debt
interest on schedule;

 

(2) Any party of Party C or Party B violates any commitment and warranties in
Article 5 hereunder or other obligations agreed in this Agreement;

 

(3) Any party of Party C or Party B has material adverse changes in management,
and Party A has reason to believe that these changes will have a great adverse
effect on the realization of the claims;

 

(4) Any party of Party C or Party B violates the agreement under the Mortgage
Contract, the Guarantee Contract or other related contracts;

 

(5) Party B violates the provisions relating to the Lease Financing Agreement.

 



15

 

 

(6) Party B violates the provisions of funds reserve in Article 3.6 hereunder.

 

6.2 In the event of any breach in Article 6.1 hereunder, Party A is entitled to
exercise the following rights, independently or simultaneously:

 

(1) Recover the total amount of all overdue and unpaid debt principal amount and
debt interest bearing an interest rate of 18.25% per annum (and forego the daily
liquidated damage of 0.05% in accordance with the Lease Financing Agreement);

 

(2) Announce that the debt hereunder is due immediately and require Party B to
repay the entire debt (including, but not limited to, the debt principal amount
and debt interest that should be paid under this Agreement);

 

(3) Announce that the debt hereunder is due immediately and exercise relevant
guarantee rights;

 

(4) Other rights under laws and regulations.

 

6.3 If Party A is still unable to make up its losses after exercising above
rights, Party A had the right to request Party B and Party C to bear the
liability for damage.

 



16

 

 

Article 7 Delivery and Notice

 

7.1 Unless otherwise agreed in this Agreement, all notices between parties
thereof can be by fax, mail, express or other ways agreed by parties to deliver
to the address, as follows:

 

Party A: Shijiazhuang Office of China Orient Asset Management Corporation

Contact: Zaoqian Liu

TEL: 18603218705

FAX: 0311-88611789

Address: 20th Floor, Orient Building, No. 83, Zhongshan West Road,
Shijiangzhuang City

Zip code: 050000

 

Party B: Hebei Baoding Orient Paper Milling Company Limited

Contact: Xiangmei Liu

TEL: 13503360111

FAX: 0312-8698217

Address: Nanhuan Road, Xushui District, Baoding City

Zip code: 072550

 



17

 

 

Party C1: Baoding Shengde Paper Co., Ltd.

Contact: Xiangmei Liu

TEL: 13503360111

FAX: 0312-8698217

Address: Nanhuan Road, Xushui District, Baoding City

Zip code: 072550

 

Party C2: Zhenyong Liu

TEL: 13603245198

Address: Nanhuan Road, Xushui District, Baoding City (Office Area of Hebei
Baoding Orient Paper Milling Company Limited)

 

Party C3: Xiaodong Liu

TEL: Xiaodong Liu

Address: Nanhuan Road, Xushui District, Baoding City (Office Area of Hebei
Baoding Orient Paper Milling Company Limited)

 

Party C4: Shuangxi Zhao

TEL: 13503123095

Address: Nanhuan Road, Xushui District, Baoding City (Office Area of Hebei
Baoding Orient Paper Milling Company Limited)

 



18

 

 

7.2 Notice shall be deemed to be delivered to the notified party on the
following date:

 

(1) Sending by a registered letter, the date on the receipt holding by the
sending party;

 

(2) Sending by fax, the first working day after receiving the confirmation of
successful transmission;

 

(3) Sending by express mail, the date signing by the recipient is the delivery
date, if not signed by the recipient, the fourth working day after sending is
the delivery date.

 

7.3 If one party’s mailing address or contact information has changes, it should
notify other parties immediately in writing. Any loss caused by notification not
in time shall be borne by the party changing the mailing address or contact
information.

 

Article 8 No Waiver

 

Any party’s failure to exercise any right or to take any actions on other
party’s breach shall not be considered as a waiver of any rights or a waiver to
investigate the liability or obligation for breach of agreement. A waiver of any
rights to other party or a waiver to investigate others liabilities shall not be
considered as a waiver of the investigation of any other rights or any other
faults. All waivers should be in writing.

 



19

 

 

Article 9 Applicable Laws and Dispute Resolution

 

9.1 The interpretation and execution of this agreement is under the laws of the
Peoples’ Republic of China (for the purpose of this Agreement, excluding Hong
Kong, Macao and Taiwan).

 

9.2 Any dispute arising from or relating to this Agreement can be resolved
through negotiation,. If negotiation fails, dispute shall be resolved according
to the following (1) way. During litigation or arbitration period, the terms of
this Agreement that don’t involve the disputing parts can be fulfilled. The
parties must not refuse to perform any obligations hereunder by reason of
dispute resolution:

 

(1) File a suit in the People’s Court in Party A’s location.

 

(2) Submit to Shijiazhuang Arbitration Commission for arbitration in accordance
with active rules of such Commission. Arbitral award is final and binding on the
parties.

 

(3)                         (Others).

 

Unless an effective judgment or award determined otherwise, the costs
(including, but not limited to, legal fees and reasonable counsel fees) actually
paid by all parties for the litigation shall be borne by the losing party.

 



20

 

 

Article 11 Agreement Change, Modification and Termination

 

10.1 Change and modification of this Agreement should be in the form of a
written agreement.

 

10.2 If this Agreement cannot be performed due to force majeure or other
reasons, it can be terminated through negotiation and written consent.

 

Article 11 Taking Effect and Others

 

11.1 This Agreement shall be established and effective since the date of signing
by legal representative (responsible person) or authorized agent and stamping
with official seal.

 

11.2 All terms and conditions thereof are binding on all parties, their
successors and other relevant obligors.

 

11.3 This Agreement is the supplemental agreement to No. ZMZ-2013-0031 Lease
Financing Agreement and ZMZ (2013)Z.No. 7-1-1 Asset Transfer Agreement, all of
which have the same legal effect. And for the inconsistent parts among them, the
supplemental agreement shall prevail. Unaccomplished matters hereunder shall be
executed according to ZMZ-2013-0031 Lease Financing Agreement and ZMZ
(2013)Z.No. 7-1-1 Asset Transfer Agreement.

 

11.4 This Agreement is in eleven copies, with Party A, Party B and Party C
holding one copy and the rest for relevant procedures.

 

(No Text)

 



21

 

 

(No text in this page, a signature page of No. COAMCSJZ2015-DFZZ01 Supplemental
Agreement)

 

Party A: Shijiazhuang Office of China Orient Asset Management Corporation
(sealed)

Responsible person/authorized agent: Yi Wang (sealed)


 

Party B: Hebei Baoding Orient Paper Milling Company Limited (sealed)

Responsible person/authorized agent: /s/ Zhenyong Li


 

Party C1: Baoding Shengde Paper Co., Ltd. (sealed)

Responsible person/authorized agent: /s/ Zhenyong Liu


 

Party C2: /s/ Zhenyong Liu

 

Party C3: /s/ Xiaodong Liu

 

Party C4: /s/ Shuangxi Zhao

Contract date: July 1, 2015

Place: Shijiazhuang City

 

 

22



 

 

 

